Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds December 29, 2008 Supplement to the Prospectus No Load Shares dated April 30, 2008. This Supplement supersedes the Supplement dated July 22, 2008. Effective immediately, the following entities no longer serve as sub-advisors to the Underlying Funds.Please disregard all references to the following entities in the Prospectus: Graybeard Capital, LLC Duncan-Hurst Capital Management, L.P. Viewpoint Investment Partners On November 27, 2008, the Board of Trustees determined to liquidate the assets of the Long/Short Equity – Global – 1 Portfolio effective on or before December 31, 2008.Accordingly, upon liquidation of the assets of the Long/Short Equity – Global – 1 Portfolio, all references to the Long/Short Equity – Global – 1 Portfolio shall be deleted from the Prospectus. On November 27, 2008, the Board of Trustees determined to liquidate the assets of the Equity Options Overlay – 1 Portfolio effective on or before December 31, 2008.Accordingly, upon liquidation of the assets of the Equity
